DETAILED ACTION
Remarks
The present application was filed 9 July 2021 and is a national stage application of PCT/CN2018/124812 filed on 28 December 2018.
Claims 1-20 are pending. Claims 1, 8 and 15 are the independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “330” has been used to designate both the third and fifth step in the flow chart of figure 3.  The fifth step should perhaps be labelled “350” instead. See paragraph [0030] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan et al. (US 2018/0203571) (art made of record – hereinafter Dayanandan) in view of Hoford et al. (US 2017/00337321) (art made of record – hereinafter Hoford).

As to claim 1, Dayanandan discloses a computing device comprising: 
a hardware processor; (e.g., Dayanandan, Fig. 24 and associated text) and 
a machine-readable storage medium storing instructions, the instructions executable by the processor (e.g., Dayanandan, Fig. 24 and associated text) to: 
identify, based on a blob detection analysis, a plurality of potential input elements in a graphical user interface (GUI); (e.g., Dayanandan, par. [0010]: GUI components “(e.g., buttons, drop down lists, etc.)”; par. [0012]: the input image depicting a GUI screen. The input image may be partitioned; par. [0020]: a blob detection technique may be used to detect one or more icons from the image partition that may correspond to an image-based GUI component) and
perform automated testing of the GUI using the determined set of input elements (e.g., Dayanandan, par. [0023]: the outputs obtained from processing the images may be combined in the GUI model that is generated for the GUI. The GUI model may indicate, a set of GUI components that are included in the screen; par. [0070]: GUI model 124 may then be provided as input to consumers 103. Consumers 103 may include code generator subsystems; par. [0072]: a code generator subsystem may generate code for automated testing of a GUI implementation. Automated testing suites may generate or run tests to thoroughly test the GUI components).
Dayanandan does not explicitly disclose to determine a set of rows including potential input elements that are in a horizontal alignment and in a same size range; determine a set of columns including potential input elements that are in a vertical alignment and in a same size range; or determine a set of input elements comprising multiple potential input elements that are located at intersections of the identified set of rows and the identified set of columns.
However, in an analogous art, Hoford discloses to:
determine a set of rows including potential input elements that are in a horizontal alignment and in a same size range; (e.g., Hoford, Fig. 15 and associated text, par. [0114]: UI inference engine 223 may infer a vertical object constraint such as a table that that constrains one or more elements “(e.g., elements 2010 and 2008)” into virtual table cells arranged in rows and columns. Engine 223 may infer a table constraint by detecting that at least two of the adjacent objects are substantially horizontally aligned [see figure, the elements are in a same size range at least because they are the same height]) 
determine a set of columns including potential input elements that are in a vertical alignment and in a same size range; (e.g., Hoford, Fig. 15 and associated text, par. [0114]: UI inference engine 223 may infer a vertical object constraint such as a table that that constrains one or more elements “(e.g., elements 2010 and 2008)” into virtual table cells arranged in rows and columns. Engine 223 may infer a table constraint by detecting that at least two of the adjacent objects are substantially horizontally aligned and at least two of the adjacent objects are vertically aligned [see figure, the elements are in a same size range at least because they are the same height]) and
determine a set of input elements comprising multiple potential input elements that are located at intersections of the identified set of rows and the identified set of columns; (e.g., Hoford, Fig. 15 and associated text, par. [0114]: UI inference engine 223 may infer a vertical object constraint such as a table that that constrains one or more elements “(e.g., elements 2010 and 2008)” into virtual table cells arranged in rows and columns [a cell of a table being an intersection of a row and a column]. UI inference 223 generates a table constraint having a number of rows and a number of columns that includes all of the detected vertically and horizontally aligned adjacent objects in the table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object detection of Dayanandan to include determining a set of rows including potential input elements that are in a horizontal alignment and in a same size range, determining a set of columns including potential input elements that are in a vertical alignment and in a same size range; and determining a set of input elements comprising multiple potential input elements that are located at intersections of the identified set of rows and the identified set of columns, as taught by Hoford, as Hoford would provide the advantage of a means detecting tables in the GUI. (See Hoford, par. [0114]).

As to claim 8, it is a computer-readable medium claim whose limitations are substantially the same as claim 1. Accordingly, it is rejected for substantially the same reasons.
Further limitations, taught by Dayanandan include:
a non-transitory machine-readable storage medium storing instructions that upon execution cause a processor (e.g., Dayanandan, Fig. 24 and associated text) to: (see rejection of claim 1 above)

As to claim 15, it is a method claim whose limitations are substantially the same as claim 1. Accordingly, it is rejected for substantially the same reasons.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan (US 2018/0203571) in view of Hoford (US 2017/00337321) in further view of Janardhanan et al. (US 2019/0377942) (art made of record – hereinafter Janardhanan).

As to claim 2 (see rejection of claim 2 above) Dayanandan/Hoford discloses the computing device of claim 1 (see rejection of claim 1 above), and further discloses input elements (see rejection of claim 1 above) but does not explicitly disclose wherein the instructions are executable by the processor to: identify a first group of potential input elements that are within a defined vertical range; determine that each of the identified first group of potential input elements is within a defined size range; and in response to a determination that each of the identified first group of potential input elements is within the defined size range, determine a row including the identified first group of potential input elements.  
However, in an analogous art, Janardhanan discloses wherein the instructions are executable by the processor (e.g., Janardhanan, par. [0031]) to: 
identify a first group of potential elements that are within a defined vertical range; (e.g., Janardhanan, par. [0075]: all of the feature elements at a particular x-axis are grouped together) 
determine that each of the identified first group of potential elements is within a defined size range; (e.g., Janardhanan, Fig. 10 and associated text, par. [0076]: at 1012, another determination is made as to whether all of the elements have the same height) and 
in response to a determination that each of the identified first group of potential elements is within the defined size range, (e.g., Janardhanan, Fig. 10 and associated text, par. [0076]: at 1012, another determination is made as to whether all of the elements have the same height. If all the elements have the same height, then at 1020, the height is stored in the heightArray) determine a row including the identified first group of potential elements (e.g., Janardhanan, par. [0078]: at 1022, a determination is made as to whether more than one row has the same height, as stored in heightArray at 1020 [i.e., the height in heightarray is the height of the row; par. [0074]: method 1000 is generally described with reference to calculating row layout for the rows of the grid [determining row layout for rows being determining row(s)]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of input elements in an GUI image and arrangement of input elements in table in the GUI  of Dayanandan/Hoford to include identifying a first group of potential elements that are within a defined vertical range; determining that each of the identified first group of potential elements is within a defined size range; and in response to a determination that each of the identified first group of potential elements is within the defined size range, determine a row including the identified first group of potential elements, as taught by Janardhanan, as Janardhanan would provide the advantage of a means of determining a column layout of the columns of elements in the image. (See Janardhanan, abstract).

As to claim 3, Dayanandan/Hoford/Janardhanan discloses the computing device of claim 2 (see rejection of claim 2 above), As to claim 2 (see rejection of claim 2 above) Dayanandan/Hoford/Janardhanan discloses the computing device of claim 1 (see rejection of claim 1 above), and further discloses input elements (see rejection of claim 1 above) but Dayanandan/Hoford does not explicitly disclose wherein the instructions are executable by the processor to: identify a second group of potential input elements that are within a defined horizontal range; determine that each of the identified second group of potential input elements is within the defined size range; and in response to a determination that each of the identified second group of potential input elements is within the defined size range, determine a column including the identified second group of potential input elements.  
However, in an analogous art, Janardhanan discloses:
wherein the instructions are executable by the processor (e.g., Janardhanan, par. [0031]) to: 
identify a second group of potential elements that are within a defined horizontal range; (e.g., Janardhanan, par. [0061]: all of the feature elements at a particular y-axis are grouped together)
determine that each of the identified second group of potential elements is within the defined size range; (e.g., Janardhanan, par. [0068]: at 902 objects with similar widths are grouped) and 
in response to a determination that each of the identified second group of potential elements is within the defined size range, determine a column including the identified second group of potential elements.  (e.g., Janardhanan, par. [0067]: Fig. 9 encompasses FIGS. 9A-9C, which illustrate an example method 900 for grid layout determination and is generally described with reference to calculating the column width of the columns for a grid layout; par. [0068]: at 902 objects with similar widths are grouped [so widths of columns are determine based on determining objects have similar widths (are within a defined size range). Columns are determined because their widths are determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of input elements in an GUI image and arrangement of input elements in table in the GUI  of Dayanandan/Hoford to include identifying a second group of potential elements that are within a defined horizontal range; determining that each of the identified second group of potential elements is within the defined size range; and in response to a determination that each of the identified second group of potential elements is within the defined size range, determining a column including the identified second group of potential elements, as taught by Janardhanan, as Janardhanan would provide the advantage of a means of determining a row layout of the rows of elements in the image. (See Janardhanan, abstract).

As to claim 9, it is a computer-readable medium claim whose limitations are substantially the same as claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 10, it is a computer-readable medium claim whose limitations are substantially the same as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 16 it is a method claim whose limitations are substantially the same as claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 17, it is a method claim whose limitations are substantially the same as claim 3. Accordingly, it is rejected for substantially the same reasons.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan (US 2018/0203571) in view of Hoford (US 2017/00337321) in view of Janardhanan (US 2019/0377942) in further view of Dejean et al. (US 2013/0343658) (art made of record – hereinafter Dejean).

As to claim 4, Dayanandan/Hoford/Janardhanan discloses the computing device of claim 3 (see rejection of claim 3 above), but does not explicitly disclose wherein: the defined vertical range is bounded by a distance above a horizontal fit line and a distance below the horizontal fit line; and  the defined horizontal range is bounded by a distance to the right of a vertical fit line and a distance to the left of the vertical fit line. 
However, in an analogous art, Dejean discloses wherein: 
the defined vertical range is bounded by a distance above a horizontal fit line and a distance below the horizontal fit line; (e.g., Dejean, par. [0048]: where two elements are said to be aligned with the same horizontal (or vertical) line, it is to be appreciated a threshold may be set for determining whether two elements are aligned with the same line. This threshold may be allow elements spaced from the line by up to a maximum distance, for, example a maximum number of pixels or millimetres to be considered on the same line [a distance from a horizontal line necessarily being above or below, a distance from a vertical line necessarily being to the left or right] and 
the defined horizontal range is bounded by a distance to the right of a vertical fit line and a distance to the left of the vertical fit line (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical and horizontal ranges of Dayanandan/Hoford/Janardhanan to be bounded by a distance above and below a horizontal line and a distance to the right or left of a vertical line, as taught by Dejean, as Dejean would provide the advantage of a means of determining aligned elements whose with larger variations in estimated positions. (See Dejean, par. [0048]).

As to claim 11, it is a computer-readable medium claim whose limitations are substantially the same as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 18, it is a method claim whose limitations are substantially the same as claim 4. Accordingly, it is rejected for substantially the same reasons.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan (US 2018/0203571) in view of Hoford (US 2017/00337321) in further view of DiZoglio et al. (US 2013/0159196) (art made of record – hereinafter DiZoglio).

As to claim 5, Dayanandan/Hoford discloses the computing device of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein each of the determined set of input elements is associated with a text value that is randomized for each presentation of the GUI.
However, in an analogous art, DiZoglio discloses:
wherein each of the determined set of input elements is associated with a text value that is randomized for each presentation of the GUI (e.g., DiZoglio, Fig. 4 and associated text, par. [0052]: the positions of the numbers [text values] are randomized on the random keypad 202 [each key of the keypad being an input element]; par. [0029]: a different random keypad can be provided for each checkout)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of user input elements of Dayandanan/Hoford to include input elements associated with a text value randomized for each presentation of the GUI, as taught by DiZoglio, as DiZoglio would provide the advantage of a more secure user interface. (See DiZoglio, par. [0006], [0052]).
  
As to claim 12, it is a computer-readable medium claim whose limitations are substantially the same as claim 5. Accordingly, it is rejected for substantially the same reasons.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan (US 2018/0203571) in view of Hoford (US 2017/00337321) in further view of Kozhuharov et al. (US 2014/0366005) (art made of record – hereinafter Kozhuharov).

As to claim 6. Dayanandan/Hoford discloses the computing device of claim 1 (see rejection of claim 1 above), and further discloses the multiple potential input elements located at the intersections (see rejection of claim 1 above) but does not explicitly disclose wherein the instructions are executable by the processor to: compare the multiple potential input elements located at the intersections to a stored target pattern; determine that a first potential input element of the multiple potential input elements does not match the stored target pattern; and in response to a determination that the first potential input element does not match the stored target pattern, exclude the first potential input element from the determined set of input elements.  
However, in an analogous art, Kozhuharov discloses wherein the instructions are executable by the processor to: 
compare the multiple potential input elements to a stored target pattern; (e.g., Kozhuharov, par. [0057]: to identify one or more GUI components; par. [0058]: the “request-for-candidates” function may return a candidate-list with 6 entries of GUI components. Afterwards, the component tracking module may call the “match-property-filter” function for each of the 6 candidate components. As the right-most candidate component may be the only GUI component that matches the filter, the other candidate components may be removed from the candidate list)
determine that a first potential input element of the multiple potential input elements does not match the stored target pattern; (see immediately above) and 
in response to a determination that the first potential input element does not match the stored target pattern, exclude the first potential input element from the determined set of input elements (e.g., Kozhuharov, par. [0058]: As the right-most candidate component may be the only GUI component that matches the filter, the other candidate components may be removed from the candidate list and a matching component list with the right-most candidate component may be returned)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of user input elements located at the intersections by comparing them to a stored target patter and excluding elements from the determined set that do not match the target pattern, as taught by Kozhuharov as Kozhuharov would provide the advantage of a means of identifying desired subset from the set. (See Kozhuharov, par. [0058]).

As to claim 13, it is a computer-readable medium claim whose limitations are substantially the same as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a method claim whose limitations are substantially the same as claim 6. Accordingly, it is rejected for substantially the same reasons.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan (US 2018/0203571) in view of Hoford (US 2017/00337321) in further view of Lee et al. (US 2015/0339213) (art of record – hereinafter Lee).

As to claim 7, Dayanandan/Hoford discloses the computing device of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the instructions are executable by the processor to: perform optical character recognition (OCR) to determine text characters associated with the determined set of input elements; and simulate a user entry in the GUI using the determined text characters
However, in an analogous art Kozhuharov discloses:
 wherein the instructions are executable by the processor to: 
perform optical character recognition (OCR) to determine text characters associated with the determined set of input elements; (e.g., Lee. par. [0100]: the automation too. 101: uses text OCR to find label information along with pattern matching to find associated objects on the image and then interacts with the object appropriately for the purpose of automation testing) and
simulate a user entry in the GUI using the determined text characters (e.g., Lee, par. [0030]: the automated test system interacts with the user input objects by following the patterns a user would follow to interact with the objects, such as by entering data; par. [0070]: the automation tool 101 can learn text, objects or elements which appear on a GUI page. By learning these complex objects, the system can understand the structure of an interface in order to interact with the correct text, images and objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the GUI of Dayanandan/Hoford by performing OCR to determine text characters associated with the determined set of input elements and simulating a user entry in the GUI using the determined text characters, as taught by Lee, as Lee would provide the advantage of a means of performing efficient automated testing. (See Lee, par. [0035]).

As to claim 14, it is a computer-readable medium claim whose limitations are substantially the same as claim 7. Accordingly, it is rejected for substantially the same reasons.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dayanandan (US 2018/0203571) in view of Hoford (US 2017/00337321) in further view of Khintsitskiy et al. (US 2016/0171329) (art made of record – hereinafter Khintsitskiy).

As to claim 20, Dayanandan/Hoford discloses the computer implemented method of claim 15 (see rejection of claim 15 above), and further discloses analysis of the GUI (see rejection of claim 15 above) but does not explicitly disclose further comprising: performing the blob detection analysis based on a based on differential analysis of the GUI.  
However, in an analogous art, Khintsitskiy discloses further comprising: 
performing the blob detection analysis based on a based on differential analysis of the image (e.g., Khintsitskiy, par. [0045]: there are generally two main classes of blob detectors: (i) differential methods, which are based on derivatives of the function with respect to position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blob detection analysis of a GUI image of Dayanandan by incorporating performing blob detection analysis based on differential analysis of the image, as taught by Khintsitskiy. Dayanandan suggests the combination because Dayanandan discloses blob detection of a GUI image (see rejection of claim 1 above), and Khintsitskiy clarifies what such detection generally entails. (See par. [0045] of Khintsitskiy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 11AM - 7:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD AGUILERA/Primary Examiner, Art Unit 2196